Title: General Orders, 11 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Saturday August 11 1781
                            Parole Baltimore
                            Countersigns Trenton Sussex
                        
                        For the Day tomorrow
                        Major General Heath
                        Colonel Butler
                        For Picquet Major Knapp
                        Inspector Captain Drew
                        The Guard at Dobbs ferry is to be relieved daily and is to be visited by the officers of the day who will
                            likewise visit the whole chain of guards from the North river to where our picquets join those of the French Camp.
                        While the Army remains in its present position Colonel Sheldon will consider himself under the immediate
                            command of Colonel Scammell.
                    